                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


CUMBERLAND HILL                                   CV 18-178-BLG-SPW-TJC
HOMEOWNERS’ ASSOCIATION,
aka Cumberland Hill Townhome
Association,                                      ORDER
                 Plaintiff,

vs.

QBE INSURANCE CORPORATION,
COMMUNITY ASSOCIATION
UNDERWRITERS OF AMERICA,
INC., JOHN DOES 1-V,

                    Defendants.

      Defendants move for the admission of Seth Weinstein to practice before this

Court in this case with James R. Halverson to act as local counsel. Mr.

Weinstein’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendants’ motion to admit

Mr. Weinstein pro hac vice is GRANTED on the condition that Mr. Weinstein

shall do his own work. This means that Mr. Weinstein must do his own writing,

sign his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Mr. Weinstein may move for
the admission pro hac vice of one (1) associate of his firm. Such associate, if duly

admitted, shall be authorized to participate in this case on the same terms and

conditions as Mr. Weinstein.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Weinstein, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 10th day of January, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
